Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 24, 2020 has been entered.  All arguments and the IDS submitted on Dec. 24, 2020 have been fully considered.  
 
Status of the Claims 
	Claims 1-18 are currently pending.
Claims 1 and 9 are amended.

	Claims 1-8 have been considered on the merits. 

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
New claim rejections under 35 USC § 103 have been added to address the Applicant’s arguments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burgl et al. (US 2013/0195958 A1) (ref. of record) in view of De Corte et al. (Cell and Tissue Banking, 2012) and Smith et al. (US 2013/0072565 A1) (ref. of record).
With respect to claim 1, Burgl teaches a method of culturing a sample of skin from a patient to treat the patient (abstract and 0001).  With respect to claim 1 step a), Burgl teaches providing a temporal dressing (substrate) for culturing the cells on where the dressing is produced from synthetic or animal compounds (0022 and 0023).  With respect to claim 1 step b), Burgl teaches placing cells obtained from the patient on the collagen patch, matrix or dressing (0059).  With respect to claim 1 step c), Burgl teaches applying autologous plasma to culture cells in Dulbecco modified Eagle Medium-High Glucose (DMEM-HG) (using the plasma as a growth medium) (0018, 0090 and 0094).  Further with respect to claim 1 step c), Burgl teaches the invention does not contain bovine fetal serum, growth factors, insulin, interleukins, or thrombin (non-autogenous animal products) (0021).  With respect to claims 2 and 3, Burgl teaches the collagen patch, matrix or dressing with the attached cells is inverted onto the burn wound surface (the substrate material is used as a transfer dressing for transferring the cultured cells to the patient and used as a wound cover dressing) (0127).  With respect to claim 6, Burgl teaches the cells are keratinocytes and fibroblasts from skin biopsies (skin cells) (0062-109).  
claim 1 step c).  However, De Corte teaches a method of culturing human keratinocytes in a defined and animal product-free cell culture environment which allows for an allograft production system with an excellent safety profile (pg. 176 Col. 2 para. 2).  De Corte further teaches the goals for allograft containing cells include optimal safety and consistent cell culture that is fully defined and which uses animal product-free products (pg. 184 Col. 2 para. 2).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Burgl so that the growth medium used to culture the cells which are intended for the treatment of a mammalian patient contains no non-autogenous animal products for the benefits of producing a safe product free of non-autogenous animal products for use in the treatment of a patient and to have a more standard production method of the product as taught by De Corte.  It would have been obvious to one of ordinary skill in the art to modify the method of Burgl so that the growth medium used to culture the cells which are intended for in the treatment of a mammalian patient contains no non-autogenous animal products, since similar methods of producing allografts were known to use define medium which do not contain animal products for culturing the cells as taught by De Corte.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Burgl such that the growth medium used to culture the cells contains no non-autogenous animal products, since similar methods of producing allografts were known 
Burgl does not teach the method where the substrate material has a surface treated with a fatty acid ester so as to have a strong hydrophobic surface as recited in claim 1 step a).  Similarly, Burgl does not teach the method where the substrate material comprises a cellulose acetate, cotton gauze or nonwoven fabric and the fatty acid ester is selected from a dialkyl carbamoyl chloride (DACC) and an alkyl ketene dimer (AKD) as recited in claim 4.  However, Smith teaches a similar method of culturing human dermal cells on a substrate material where the substrate material is treated with dialkyl carbamoyl chloride or alkyl ketene dimer (fatty acid esters) (0004 and 0028).  Specifically, Smith teaches providing a substrate material with treated with dialkyl carbamoyl chloride or alkyl ketene dimer (fatty acid esters) and placing human dermal fibroblast cells on the hydrophobic surface of a substrate material to culture the cells (0004 and 0028).  Smith teaches the substrate is cellulose acetate fabric (0039).  Smith further teaches the hydrophobic substance induces cell proliferation (0005).  In further support, Burgl teaches providing a temporal dressing (substrate) for culturing the cells on where the dressing is produced from synthetic or animal compounds (0022 and 0023).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Burgl to include a hydrophobic surface which is a fatty acid such as DACC or an alkyl ketene dimer on the substrate material for the benefit of increasing proliferation of the cultured cells as taught by Smith.  It would have been obvious to one of ordinary skill in the art that the substrate of Burgl could be further modified to include beneficial features such 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burgl in view of De Corte and Smith (as applied to claims 1-4 and 6 above), and further in view of Robertsson et al. (US 2008/0177214 A1) (ref. of record).
The teachings of Burgl, De Corte and Smith can be found in the previous rejection above.
Neither Burgl nor Smith the method where the substrate material comprises a cotton gauze or nonwoven fabric as recited in claim 4 or where the DACC is dihexadecyl-carbamoyl chloride or dioctadecyl-carbamoyl chloride as recited in claim 5.  However, Robertsson teaches a similar wound dressing which has a hydrophobic 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burgl in view of De Corte and Smith (as applied to claims 1-4 and 6 above), and further in view of Kakudo et al. (Plastic and Reconstructive Surgery, 2008) (ref. of record).
The teachings of Burgl, De Corte and Smith can be found in the previous rejection above. 
Burgl does not teach the method where the plasma is platelet rich plasma (PRP) as recited in claim 7.  However, Kakudo teaches a method of culturing human dermal fibroblasts in culture using platelet rich plasma (abstract).  Kakudo further teaches that platelet rich plasma enhances the proliferation of human dermal fibroblasts in culture and there is application for clinical use of platelet-rich plasma in cell-based, soft-tissue engineering (abstract and pg. 1358-1359 bridging para.).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Burgl so that the autologous plasma is platelet rich plasma for the benefit of increasing proliferation of the cultured cells as taught by Kakudo.  It would have been obvious to one of ordinary skill in the art that the method of Burgl could be further modified so that the autologous plasma is platelet rich plasma, 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burgl in view of De Corte and Smith (as applied to claims 1-4 and 6 above), and further in view of Boyce (Biochemical Engineering Journal 20.2-3 (2004) (ref. of record) and Gupta et al. (Biomedical Hydrogels, 2011) (ref. of record).
The teachings of Burgl, De Corte and Smith can be found in the previous rejection above.
Burgl does not teach the method further including a step of moisturizing the cells using a hydrogel, at least every 2 to 4 days as recited in claim 8.  However, Boyce teaches a method of culturing autologous keratinocytes and fibroblasts from skin to treat a skin wound where the healing grafts are treated with moisturizing lotion or cream (abstract and pg. 110 para. 1).  Boyce is silent with respect to whether the lotion or cream is a hydrogel and does not moisturizing with a hydrogel.  However, Gupta 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Dec. 24, 2020 have been fully considered but they are not persuasive.

Applicant argues that Sigma does not clearly teach that DMEM-HG is completely free of animal sourced components and does not teach the source of various components, in particular, amino acids (Remarks pg. 9 para. 2).  Applicant notes that Sigma notes when the product is not sourced from animals and points to the description of L-glutamine (Remarks pg. 9 para. 2).  These arguments with respect to Sigma not clearly showing that the medium is free of animal components was found to be persuasive, therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Burgl in view of De Corte and Smith.

Applicant argues that Burgl does not teach the step of placing cells obtained from a patient directly on the hydrophobic surface of the substrate material as claimed, but instead teaches a more complex process which includes initial culturing steps of the cells prior to seeding the cells unto the substrate material (Remarks pg. 9-10 bridging para.).  Applicant further argues that the claimed invention avoids culturing steps before placing/seeding the cells onto the substrate unlike the method taught by Burgl which includes an initial culturing step prior to seeding the cells on the substrate (Remarks pg. 10 para. 2).  Additionally, Applicant argues that the skilled person would not expect based on the teachings of Burgl that the method for culturing cells where the patient’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Smith does not remedy the deficiencies of Burgl (Remarks pg. 10 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Burgl were not found to be persuasive as explained above.
Similarly, Applicant argues that none of Robertsson, Kakudo, Boyce and/or Gupta does not remedy the deficiencies of Burgl and Smith (Remarks pg. 11 para. 1-3). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Burgl and Smith were not found to be persuasive as explained above.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632